Citation Nr: 0832529	
Decision Date: 09/23/08    Archive Date: 09/30/08

DOCKET NO.  03-37 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to an effective date earlier than May 17, 2001, 
for the award of service connection for prostate cancer.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

John Z. Jones, Counsel

INTRODUCTION

The veteran served on active duty from June 1960 to June 
1980, including service in the Republic of Vietnam.  

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating decision of the 
Oakland, California, Department of Veterans Affairs (VA) 
Regional Office (RO) which, in part, granted service 
connection for prostate cancer and assigned a 40 percent 
rating, effective May 17, 2001.  The veteran perfected an 
appeal as to the effective date for the award of service 
connection.  Thereafter, the veteran's file was transferred 
to the RO in Montgomery, Alabama.  

The veteran testified at a Travel Board hearing before the 
undersigned in June 2008.  A transcript of that hearing is 
associated with the claims file.  


FINDING OF FACT

1.  The veteran served in the Republic of Vietnam during the 
Vietnam era and separated from active duty in June 1980.

2.  His informal claim seeking service connection for 
prostate cancer was received on May 17, 2001, more than one 
year after the effective date of liberalizing legislation 
authorizing presumptive service connection for prostate 
cancer in Vietnam veterans based on exposure to herbicides; a 
formal claim was received in June 2001.

3.  Service connection for prostate cancer was granted in a 
May 2002 rating decision and an effective date of May 17, 
2001, was established.

4.  The record does not show that there was an informal 
claim, formal claim, or written intent to file a claim for 
service connection for prostate cancer prior to the veteran's 
claim filed on May 17, 2001.
CONCLUSION OF LAW

The criteria for an effective date earlier than May 17, 2001 
for the award of service connection for prostate cancer have 
not been met.  38 U.S.C.A. § 5110 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.155, 3.400 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (hereinafter "the Court") have 
been fulfilled by information provided to the veteran as to 
his underlying service connection claim by correspondence 
dated in February 2002.  That letter notified the veteran of 
the information and evidence not of record that was necessary 
to substantiate the claim, of VA's responsibilities in 
obtaining information to assist in completing his claim, and 
the veteran's duties in obtaining information and evidence to 
substantiate his claim.  (See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a)); Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  See 
also Mayfield v. Nicholson, 19 Vet. App. 103, 110 (2005), 
reversed on other grounds, 444 F.3d 1328 (Fed. Cir. 2006); 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006); 
Mayfield v. Nicholson (Mayfield II), 20 Vet. App. 537 (2006).

The Court in Dingess has also held that the VCAA notice 
requirements applied to all elements of a claim.  An 
additional notice as to these matters was provided in March 
2006.  The veteran's current appeal seeking an earlier 
effective for the award of service connection is a downstream 
issue from the grant of service connection based upon the 
receipt of a notice of disagreement.  See Grantham v. Brown, 
114 F.3d 1156 (1997).  The Board notes that 38 C.F.R. § 3.159 
was recently revised, effective May 30, 2008, adding 
subsection (b)(3) stating that no duty to provide § 5103(a) 
notice arises "[u]pon receipt of a Notice of Disagreement" 
or when "as a matter of law, entitlement to the benefit 
claimed cannot be established."  73 Fed. Reg. 23,353-23,356 
(Apr. 30, 2008).  The Board also notes that the veteran was 
provided a specific VCAA notice regarding the earlier 
effective date issue in March 2004.  

VA has a duty to assist the veteran in the development of the 
claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Neither the veteran nor his 
representative has identified any outstanding evidence 
pertinent to the present appeal.  

Analysis

The veteran contends that he is entitled to an effective date 
earlier than May 17, 2001, for the grant of service 
connection for prostate cancer because the evidence shows he 
was diagnosed and treated for that condition in 1998.

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002 & Supp. 2007).  This statutory provision is 
implemented by a regulation which provides that the effective 
date for disability compensation will be the date of receipt 
of the claim or the date the entitlement arose, whichever is 
later.  38 C.F.R. § 3.400 (2007).

With respect to claims governing effective dates for service 
connection for diseases presumed to have been caused by 
herbicide or Agent Orange exposure, VA has issued a special 
regulation to implement orders of a United States District 
Court in the class action of Nehmer v. United States 
Department of Veteran's Affairs.  See 38 C.F.R. § 3.816 
(2007); see also Nehmer v. United States Veterans 
Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer 
I); Nehmer v. United States Veterans Administration, 32 F. 
Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. 
Veterans Administration of the Government of the United 
States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer class member is a Vietnam veteran who 
has a covered herbicide disease.  See 38 C.F.R. § 
3.816(b)(1).  Covered herbicide diseases include prostate 
cancer.  38 C.F.R. §§ 3.816(b)(2), 3.309(e) (2007).  Under 38 
C.F.R. § 3.816, there is a limited exception to the statutory 
provisions governing the assignment of effective dates for 
Vietnam veterans who have a covered herbicide disease.  

The veteran's DD Form 214 indicates that he served in the 
Republic of Vietnam during the Vietnam era.  He was 
discharged from active duty in June 1980 and has been 
diagnosed with prostate cancer.  Therefore, he is a "Nehmer 
class member" within the meaning of 38 C.F.R. § 3.816(b)(1) 
and has a "covered herbicide disease" (i.e., prostate cancer) 
within the meaning of 38 C.F.R. § 3.816(b)(2).  However, the 
assignment of an earlier effective date under 38 C.F.R. § 
3.816 is not warranted here, for the reasons discussed below.

In the present case, the veteran was not denied compensation 
for prostate cancer between September 25, 1985, and May 3, 
1989.  Likewise, he did not submit a claim for prostate 
cancer between May 3, 1989, and November 7, 1996, the 
effective date for the regulation which added prostate cancer 
as a disease presumptively due to in-service exposure to 
herbicides.  See 61 Fed. Reg. 57586-57589 (effective Nov. 7, 
1996); Nehmer v. United States Veterans Administration, 284 
F.3d 1158, 1161 (9th Cir. 2002); 38 C.F.R. § 3.309(e).  Nor 
did he submit a claim of service connection for prostate 
cancer within one year of his separation from service in June 
1980.  Therefore, he did not meet the requirements for an 
earlier effective dated under the provisions of 38 C.F.R. 
§ 3.816.

When the requirements under 38 C.F.R. § 3.816(c)(1) and 38 
C.F.R. § 3.816(c)(2) have not been met, as is the case here, 
the effective date of the award shall be determined in 
accordance with 38 C.F.R. §§ 3.114 and 3.400.  See 38 C.F.R. 
§ 3.816(c)(4).  The provisions of 38 C.F.R. § 3.114, 
implementing 38 U.S.C.A. § 5110(g), state in pertinent part:

Where compensation is awarded or 
increased pursuant to a liberalizing law, 
the effective date of such award or 
increase shall be fixed in accordance 
with the facts found, but shall not be 
earlier than the effective date of the 
act or administrative issue. 

If a claim is reviewed on the initiative of VA within one 
year from the effective date of a liberalizing regulation, or 
at the request of the claimant received within one year from 
that date, benefits may be authorized from the effective date 
of the liberalizing provisions.  38 C.F.R. § 3.114(a)(1) 
(2007).

If a claim is reviewed on the initiative of VA more than one 
year from the effective date of a liberalizing regulation, 
benefits may be authorized for a period of 1 year prior to 
the date of the administrative determination of entitlement.  
38 C.F.R. § 3.114(a)(2).

If a claimant requests review of his claim more than one year 
from the effective date of the liberalizing regulation, 
benefits may be authorized only for a period of one year 
prior to the date of receipt of such request.  38 C.F.R. § 
3.114(a)(3).

In this regard, the Agent Orange Act of 1991, Public Law No. 
102-4 (codified at 38 U.S.C.A. § 1116 and effective on 
February 6, 1991) liberalized the requirements for a grant of 
service connection in specific cases.  The Agent Orange Act, 
in effect, liberalized the law and created a presumption of 
service connection for veterans exposed to certain herbicides 
who developed diseases many years after service.  As stated 
above, that presumption was extended to prostate cancer 
effective November 7, 1996.

However, the Board finds that an earlier effective date is 
not warranted under 38 C.F.R. § 3.114.  In McCay v. Brown, 
106 F.3d 1577 (Fed. Cir. 1997), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) discussed 
the application of 38 U.S.C.A. § 5110(g) and 38 C.F.R. § 
3.114 and found that "the statutory authority to grant 
benefits one year prior to 'the date of the claim or 
administrative determination of entitlement' can only refer 
to those cases in which the veteran had previously filed a 
claim which had been decided against the veteran."  Id. at 
1580 (emphasis added).  It was further noted that the purpose 
of section 5110(g) was to provide a one-year grace period, 
such as that allowed after service discharge or death, 
following the enactment of liberalizing laws for potential 
beneficiaries who would otherwise be penalized by not filing 
prompt post-enactment claims.  

Similarly, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court noted that when there has been an intervening 
liberalization of law that creates a new basis of entitlement 
to a benefit, an otherwise previously and finally denied 
claim may be readjudicated de novo on the same factual basis 
as the previously denied claim, and that the authority for 
such readjudication is 38 U.S.C. § 5110(g) and its 
implementing regulation, 38 C.F.R § 3.114. Id. at 5 (citing 
Spencer v. Brown, 4 Vet. App. 283 (1993), aff'd, 17 F.3d 368 
(Fed. Cir. 1994)) (emphasis added).

Given the foregoing, 38 C.F.R. § 3.114 only applies in cases 
in which the claim was denied prior to the issuance of the 
liberalizing law or VA issue.  In this case, a previous claim 
for prostate cancer was not denied prior to the veteran's 
filing of his claim in May 2001.  Accordingly, an earlier 
effective date is not warranted pursuant to 38 C.F.R. § 
3.114.

Next, 38 C.F.R. § 3.400 provides that where the claim is 
received more than one year following service separation, as 
here, the effective date of an award is the date of receipt 
of the claim, or the date entitlement arose, whichever is 
later.

The effective date of an award of service connection is based 
upon a variety of factors, including date of claim, date 
entitlement is shown, and finality of prior decisions.  The 
date of entitlement to an award of service connection will be 
the day following separation from active service or the date 
entitlement arose if the claim is received within one year 
after separation from service; otherwise, it will be the date 
of receipt of the claim, or the date entitlement arose, 
whichever is later.  38 C.F.R. § 3.400(b)(2)(i) (2007).

As previously stated, the veteran failed to submit a claim of 
entitlement to service connection for prostate cancer within 
one year from his separation from active duty.  Therefore, 
assignment of an effective date back to the day following 
discharge is not warranted.  Instead, the appropriate 
effective date is the date of receipt of claim or the date 
entitlement arose, whichever is later.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400(b)(2).

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a) (2002); 38 C.F.R. § 3.151 (2007).  A claim is a 
formal or informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2007).

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim.  38 
C.F.R. § 3.155 (2007).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

Here, the RO received an informal claim for service 
connection for prostate cancer on May 17, 2001; a formal 
claim was filed in June 2001.  Thus, May 17, 2001 serves as 
the date of claim.  Although the evidence of record indicates 
that he received a diagnosis of prostate cancer in 1998, 
under 38 C.F.R.§ 3.400(b)(2)(i), the effective date is later 
of the date of receipt of the claim or the date entitlement 
arose.

Although conclusive evidence establishing a date of onset of 
prostate cancer is not of record, the Board finds that such 
evidence is not required in order to conclude that May 17, 
2001, the date selected by the RO, is the earliest possible 
effective date.  The reason being that, even if actual onset 
occurred prior to May 17, 2001, the date of claim is the 
later of the two prospective dates.

The Board has also considered whether any evidence of record 
received prior to May 17, 2001, could serve as an informal 
claim in order to entitle the veteran to an earlier effective 
date.  In this regard, any communication or action, 
indicating an intent to apply for one or more benefits under 
the laws administered by VA, from a claimant, his or her duly 
authorized representative, a Member of Congress, or some 
person acting as next friend of a claimant who is not sui 
juris may be considered an informal claim.  Such informal 
claim must identify the benefit sought.  38 C.F.R. § 3.155 
(2007).

After reviewing the record, the Board concludes that no 
document was received by VA prior to May 17, 2001, indicating 
an intent to pursue a claim of entitlement to service 
connection for prostate cancer.  The Board acknowledges that 
the file does include an authorization form for Kaiser 
Permanente to release the veteran's private treatment records 
to VA and that said form notes that the veteran has prostate 
cancer and was exposed to Agent Orange during service in 
Vietnam.  However, the authorization was not received by VA 
prior to May 17, 2001.  In this regard, the Board notes that 
the March 12, 2001 date stamp on the document reflects when 
it was received by Kaiser Permanente, not VA.  The 
authorization form is not date-stamped as being received by 
VA until June 2001.  

The veteran also asserts that he is entitled to an earlier 
effective date because he placed his name on the Agent Orange 
registry in 1981 and was unaware that prostate cancer had 
been added to the list of presumptive diseases due to 
exposure to herbicide until he received an Agent Orange 
review letter in March 2001.  There is no basis in VA law for 
the award of an earlier effective date based upon 
participation in this registry process.  Although sympathetic 
to the veteran's argument, the Board is bound by the law and 
cannot grant benefits based on equity.  See 38 U.S.C.A. §§ 
503, 7104 (West 2002); see also Harvey v. Brown, 6 Vet. App. 
416, 425 (1994).  As is discussed above, the applicable law 
provides that the effective date of the award of entitlement 
to service connection be based on the date of claim, which 
was May 17, 2001.  

In sum, the presently-assigned effective date of May 17, 
2001, is appropriate and there is no basis for an award of 
service connection for prostate cancer prior to that date.  
As the preponderance of the evidence is against the claim, 
the benefit of the doubt rule is not applicable.  See 38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 54-
56 (1990).


ORDER

Entitlement to an effective date earlier than May 17, 2001, 
for the award of service connection for prostate cancer is 
denied.  




____________________________________________
T. L. DOUGLAS
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


